McCREE, Circuit Judge
(concurring in the opinion of Judge PHILLIPS).
I wish to add a few words of concurrence to Chief Judge Phillips’ opinion. Our court adopted the “locality-plus” test of maritime jurisdiction in Chapman v. City of Grosse Pointe Farms, 385 F.2d 962 (6th Cir. 1967), and Wiper v. Great Lakes Engineering Works, 340 F.2d 727 (6th Cir. 1965), cert. denied, 382 U.S. 812, 86 S.Ct. 28, 15 L.Ed.2d 60 (1965), but I agree with Judge Phillips that the difference between that test and the “locality-alone” test is not involved in the decision of this case. The crucial question here — on which I read Judge Phillips and Judge Edwards to take opposite views — is where did the tort occur?
That question I believe is foreclosed by the cases cited by Judge Phillips, at pp. 153-154, and Judge Edwards, at pp. 155-156, and by Wiper. The rule, as I understand it, is that the situs of the tort is where the negligence becomes operative, not where the damages, or the major portion of them, are sustained. Applied here, this rule requires affirmance of Judge Kalbfleisch’s careful opinion. The plane hit the gulls over land; and there, *155under our rule, is where the tort occurred. Maritime jurisdiction is absent, and it becomes unnecessary to decide whether there is (or must be) a “plus,” because there is no maritime “locality.”
I do not read the Third Circuit’s opinion in Weinstein v. Eastern Air Lines, Inc., 316 F.2d 758 (3d Cir. 1963), as necessarily contradicting this view. Neither in that court’s opinion, nor in the opinion of the District Court whose judgment it was reviewing, 203 F.Supp. 430 (E.D. Pa.1962), is there a finding where the impact of the tortious conduct was first evidenced — over land or over sea. However, it is clear that the plane was airborne, and, at the posture of review required by the motion to dismiss, the inference most favorable to plaintiff would be that the negligence became operative over water. Nevertheless, that court held that the situs of the tort was where the injury was sustained, 316 F.2d at 765, and on the facts presented, it was clear that that was within navigable waters. We have a different rule, and I believe we could not reach that result without overruling Wiper, not to mention the Supreme Court cases cited by Judge Phillips.
In Weinstein, the Third Circuit stated in dictum that airplanes, at least over navigable waters, were to be considered prima facie maritime. 316 F.2d at 763. I agree, as a matter of policy, with much of what Judge Edwards has written in support of the view that “air ships * * are within the maritime jurisdiction when they crash on navigable waters.” At p. 157. But I have not seen cited a statute indicating that Congress has so extended maritime jurisdiction. Arguably it might be able to do so, and should, but it is the job of Congress, and not of the courts, to broaden maritime jurisdiction to cover the facts of this case. Under established law, we are faced only with a narrower question, which can be answered fairly readily unless we wish to depart from the precedents which normally bind us.